DETAILED ACTION
Acknowledgements
This action is in reply to the Amendment filed on May 13, 2022.
Claims 1-20 and 31 are cancelled.
Claims 21-30 and 32-38 are currently pending and have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Selfaison on June 2, 2022.
The application has been amended as follows: 

Claim 27 (Currently Amended) A non-transitory machine-readable medium storing instructions that, when executed by a computing system, causes the computing system to perform a method for protecting consumer privacy, during a -4-Application No.: 16/031,766 Attorney Docket No.: 00008-0066-01000browsing session, in an online data element distribution environment, the method comprising:
receiving, at a publisher device, a request from a browser for a webpage, along with a unique browser identifier; 
replacing, by the publisher device, code of the webpage such that the code that would normally instruct the browser to communicate with one or more third party providers will instead direct communication to the publisher; 
providing, from the publisher device to the browser, a first portion of the webpage that is locally available; 
providing, from the publisher device to at least one data element distribution entity, the unique browser identifier, wherein the at least one data element distribution entity determines a data element based, at least in part, on the unique browser identifier; -5-Application No.: 16/031,766 Attorney Docket No.: 00008-0066-01000 
receiving, at the publisher device from the at least one data element distribution entity, the determined data element from the at least one data element distribution entity; 
providing, from the publisher device to the browser, the received data element as a second portion of the webpage; and 
resetting, by the publisher device, the unique browser identifier at a predetermined time interval.

Claim 33 (Currently Amended) A system for protecting consumer privacy, during a browsing session, in an online data element distribution environment, the system including: 
a data storage device storing instructions for protecting consumer privacy in the online data element distribution environment; and 
a processor [[configured to execute]] executing the instructions to perform a method including: 
receiving, at a publisher device, a request from a browser for a webpage along with a unique browser identifier; 
replacing, by the publisher device, code of the webpage such that the code that would normally instruct the browser to communicate with one or more third party providers will instead direct communication to the publisher; 
providing, from the publisher device to the browser, a first portion of the webpage that is locally available; 
providing, from the publisher device to at least one data element distribution entity, the unique browser identifier, wherein the at least one data element -7-Application No.: 16/031,766 Attorney Docket No.: 00008-0066-01000 distribution entity determines a data element based, at least in part, on the unique browser identifier; 
receiving, at the publisher device from the at least one data element distribution entity, the determined data element from the at least one data element distribution entity; 
providing, from the publisher device to the browser, the received data element as a second portion of the webpage; and 
resetting, by the publisher device, the unique browser identifier at a predetermined time interval.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, Examiner must interpret the claimed terms as found on pages 1-25 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.” Id. An exception to this rule is where “means for” language is used. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Park (US 2013/0124339), Dapkus et al. (US 8,850,219), and Maycotte et al. (US 2015/8835). 
The prior art of record discloses a conventional system and method for providing creatives for contextual advertising. 
The prior art of record, however, does not teach at least these elements of claims 21, 27, and 33:
receiving, at a publisher device, a request from a browser for a webpage, along with a unique browser identifier; 
replacing, by the publisher device, code of the webpage such that the code that would normally instruct the browser to communicate with one or more third party providers will instead direct communication to the publisher; 
providing, from the publisher device to the browser, a first portion of the webpage that is locally available; 
providing, from the publisher device to at least one data element distribution entity, the unique browser identifier, wherein the at least one data element distribution entity determines a data element based, at least in part, on the unique browser identifier; -5-Application No.: 16/031,766 Attorney Docket No.: 00008-0066-01000
receiving, at the publisher device from the at least one data element distribution entity, the determined data element from the at least one data element distribution entity; 
providing, from the publisher device to the browser, the received data element as a second portion of the webpage; and 
resetting, by the publisher device, the unique browser identifier at a predetermined time interval.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was effectively filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally the unique browser identifier is not reset at a predetermined time interval after receiving various portions of the modified webpage. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Thomas et al. (US 7,523,191) discloses a system and method for monitoring user interaction with web pages.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621